IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20292
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RICARDO MANUEL ZEPEDA-CONTRERAS,
also known as Ruben Rojas-Rios,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-488-01
                       --------------------

                         December 16, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Ricardo Manuel Zepeda-Contreras appeals from his conviction

of illegal reentry after deportation.   He contends solely that

the district court erred by adjusting his offense level because

he was deported following the commission of an aggravated felony.

He argues that his state-court conviction of possession of crack

cocaine was not an aggravated felony for guideline sentencing


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20292
                                -2-

purposes.   Zepeda concedes that his argument is foreclosed by our

caselaw, but raises his contention solely to preserve it for

review by the Supreme Court.

     Zepeda’s contention is foreclosed by our decision in United

States v. Hinojosa-Lopez, 130 F.3d 691 (5th Cir. 1997).   Zepeda’s

appeal is without arguable merit and is frivolous.   Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).

     APPEAL DISMISSED.   5TH CIR. R. 42.2.